UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ATRIUM MEDICAL CENTER, Case No. 1:19-cv-680
Plaintiff, Dlott, J.

Litkovitz, M.J.
VS.

UNITED HEALTH SERVICES, INC. et al., ORDER
Defendants.

This matter is before the Court following a telephone status conference held on
November 7, 2019. Pursuant to Fed. R. Civ. P. 15(a)(2), the Court GRANTS plaintiff
leave to file an amended complaint by November 27, 2019. Any motions directed
towards the amended complaint shall be filed by February 28, 2020.

IT IS SO ORDERED.

Date: /f/ oe YG
Karen L. Bihoen A Ane

United States Magistrate Judge

 
